EC-Bosnia Herzegovina Stabilisation and Association Agreement - EC-Bosnia Herzegovina Stabilisation and Association Agreement (debate)
The next item is the joint debate on
the report by Mrs Pack, on behalf of the Committee on Foreign Affairs, on the proposal for a Council and Commission decision on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part - C6 0255/2008 -;
and the Council and Commission Statements - EC-Bosnia and Herzegovina Stabilisation and Association Agreement.
rapporteur. - (DE) Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, I read recently that Bosnia is a well-meaning state, but a state that is not working. This country has to live with the Dayton Agreement which, thank God, ended the war in 1995, but which contains too little for the state as a whole to function and too much for it to perish.
The country has a political class which is as good as useless when it comes to taking responsibility. Two politicians in the country dominate the political scene and affect each other like interconnecting pipes. One wants to return to the pre-1999 days; in other words, he wants the break-up of the two entities. The other wants to make his entity into a state within a state.
However, the state of Bosnia and Herzegovina can only function if everyone faces the facts and realises that constitutional reform is only possible with the agreement of all three ethnic groups. Both entities must strengthen the state as a whole. Therefore, Bosnian politicians themselves all need to set about constitutional reform through the competent institutions, especially parliament, and ensure that they involve civil society in the process.
The Muslim-Croat Federation could set an example. The unworkable configuration of communities, ten cantons and a federal government was not its fault, but it is a nonsense. Decision-making levels must be reduced to the absolute minimum and brought as close to the citizens as possible, if the requirements of the Stabilisation and Association Agreement and for accession to the EU are to be met.
Around 167 ministers and all that entails are the biggest drain on the state. The rivalry between the two aforementioned politicians and their hangers-on is having fatal consequences. They are setting the ethnic groups against each other in the tried and tested manner by fomenting anxiety and mistrust. The ethnic divide has become wider rather than narrower. Instead of going all out to tackle a common energy supply, create a functioning common market, improve the general education system and attract investors to the country with credible policies, party political bickering and boundless mistrust rule current politics.
Does Sarajevo still need the High Representative? He has not used his wide powers for a long time. No one any longer fears his command, even if it were to come; we can therefore ask ourselves if there is any reason why the EU Special Representative should not take over his position and take care of the EU conditions, so that Bosnian politics can finally start on the most important reforms needed to push the country forward.
The politicians could not be more inactive than they are now, even after his departure. It only remains to hope that perhaps then they will wake up and take their fate into their own hands. The EU has been trying for years, with funding and know-how, to release the country from its agony, but the results are not overwhelming. The people who want to return are unable to do so and, as a result, the ethnic divide is becoming more and more entrenched. Obscure privatisations and corruption, the lack of freedom of the press in parts of the country, the intimidation of NGOs: all this is making people lose heart and turn their back on the country.
The endless discussion about political reform ruled the political scene for over three years, until agreement was reached on a highly insubstantial bill. Nonetheless, the EU clutched at this straw and signed the agreement, so that other important political projects in the country could finally be pushed ahead.
We here in Parliament also support this step and are waiting for the politicians to take advantage of this opportunity. I should like to emphasise once again that only the overall state of Bosnia and Herzegovina can become a member of the EU. Anyone who undermines its ability to function does not want to achieve this objective, whatever they may say. I can therefore only appeal to all members of parliament in the region to come to their senses once and for all and predicate their policies on the welfare of their citizens.
Mr President, Commissioner, dear Mr Rehn, Mrs Pack, ladies and gentlemen, I should like to begin by thanking Mrs Pack very much for the quality of her report and for what she just said, as it will allow me to be more brief with regard to this difficult subject.
As you know, the Council sets great store by the European perspective on the countries of the Western Balkans, as I can confirm today. This movement in favour of the European integration of the Balkans was moreover launched on the initiative of the French Presidency, which remains very supportive of this objective. The movement was launched in 2000 when the European Union, for the first time, gathered together all of these countries at the Zagreb Summit and recognised their aspiration to join the Union.
Each of the Balkan countries has such a perspective today, which guarantees the stability of the region and the development, both political and economic, of each of the countries. Moreover, this perspective has meaning, and particular meaning with regard to Bosnia and Herzegovina, which is the country of the region that - need I remind you? - has suffered the most from the conflicts resulting from the break-up of the former Yugoslavia. However, today - as you pointed out, Mrs Pack - this country is at a crossroads between adopting the European perspective that will take it as far as accession to the European Union and withdrawing into itself, on the basis of backward-looking nationalist rhetoric.
It follows that the remarkable progress made during the first quarter of 2008 has enabled the Union to take the historic decision to sign this Stabilisation and Association Agreement with Bosnia and Herzegovina. This was the sign that, with will and determination, this country's politicians were capable of reaching a consensus and of undertaking the necessary reforms. It is this determination that the Council wished to recognise by signing this agreement in June, once the four conditions had been met. I shall remind you of these four conditions: good overall cooperation with the International Criminal Tribunal for the former Yugoslavia; the reform of public broadcasting; the improvement of public administration; and the launch of a police reform.
The signing of the agreement and the interim agreement, in Luxembourg, on 16 June, was a particularly important stage in the relations between the Union and Bosnia and Herzegovina. This should give fresh impetus to the country's efforts to join the European Union. It is impetus that should be capitalised on without delay.
I would remind you that the interim agreement came into force on 1 July. This is a first step, but I would say that it is not the end of the beginning! Much remains to be done. This is what we and Commissioner Rehn, who is present in this House, said to the country's officials when we met them on the fringe of the United Nations General Assembly and during the meeting of the Troika.
In key areas of the agreement and of the European partnership, we need not only to consolidate the progress made but also, as you emphasised, Mrs Pack, to accelerate the reforms. It is extremely important that the momentum of the reforms concerning the rule of law, on compliance with democratic rules and on matters relating to the reform of the police, as well, be much stronger than it is today.
Let it not be said to us that there are problems concerning a split between the politicians and the public in Bosnia and Herzegovina, because all the surveys show that the European aspirations of Bosnia and Herzegovina's population are extremely strong. Over 80% of this population genuinely want to join the European Union! What is it that is stopping Bosnia and Herzegovina's politicians from responding to the legitimate aspirations of the country's people?
For our part, within the context of the Union, we are doing what we can to support this country economically and financially, to help it to advance, to help it to progress on the road to security, and to help it to progress on the road to modernising the police force with the police missions we have put in place, together with the military missions.
The experience of the last accessions - and I shall conclude here - shows that the efforts made in relation to the European agenda do pay off. I would like the political leaders of Bosnia and Herzegovina to understand the following: the Stabilisation and Association Agreement provides a solid foundation and a lever for a profound commitment from this country. We will not give up helping them, but we have accomplished what it was our responsibility to accomplish. It is up to the politicians of that country to really understand what its commitments are and to fulfil them, in order to guarantee that which is the only possible route to take, namely an unbreakable commitment to closer links with the European Union.
Member of the Commission. - Mr President, I would firstly like to thank Doris Pack for her excellent report. I welcome the opportunity to discuss Bosnia and Herzegovina with you today at a very crucial moment for the country and its European aspirations.
The signature of the Stabilisation and Association Agreement (SAA) last June was a significant step forward for Bosnia and Herzegovina. Together with the start of the visa dialogue, it gave a clear signal to the people of that country that their future lies in the European Union.
The EU was able to initial the SAA last December and sign it in June because the country's political leaders pulled together and reached consensus on the main conditions, particularly on police reform. This proves that progress can be achieved and crises overcome when the political will exists, as Mr Jouyet rightly pointed out.
However, this consensus has since collapsed and reforms have been halted. Nationalist rhetoric ahead of the local elections in October was one factor in this deterioration. Yet the country's political problems run much deeper than that.
The lack of a common vision among the country's leaders about its future and the absence of consensus on EU reforms seriously harm its European prospects. There is also open disagreement on most political questions, while there is no sense of urgency or responsibility to overcome this political stalemate.
I expressed my serious concern to the Presidency of the country during my visit to Sarajevo a few days ago. I underlined that Bosnia and Herzegovina now needs to put EU-related reforms at the top of its political agenda and address the priorities of the European partnership, including state- and institution-building.
Your resolution sends a strong signal to the leaders of Bosnia and Herzegovina to get on with the reforms and to get their country back on the road to Europe.
Likewise, Bosnia and Herzegovina must be able to speak with one voice to advance in European integration. Another litmus test of the country's ability to deliver on EU integration is the census. From an EU perspective - as we all know - census data are vital for social and economic planning and development and for most Community policies.
The Commission will offer its assessment on the situation in Bosnia and Herzegovina in the Progress Report on 5 November. Like you, we shall also point out the fact that the leaders of Bosnia and Herzegovina can either continue to quarrel and fall behind their neighbours, or get on with reform and move forward towards the EU.
Your resolution underlines that closing down the Office of the High Representative (OHR) and strengthening the role of the European Union should remain our ultimate objective. I agree.
The future of the OHR is a matter for the Peace Implementation Council to decide, but it is clearly in the interest of Bosnia and Herzegovina to reach a point where the OHR will no longer be needed, thus paving the way for a stronger EU presence and for realising the EU perspective of the country. In other words, as we move into the next phase of our relations, Bosnia and Herzegovina itself must assume full ownership of the reform process that underpins its EU perspective. The signature of the SAA this summer provided an opportunity that should not be wasted. The challenge for Bosnia and Herzegovina's leaders is to achieve a degree of political consensus such as has delivered progress on EU integration elsewhere in the Western Balkans region. They have done it before so they can do it again. I hope our messages will now be heard.
Mr President, in June of this year, Bosnia and Herzegovina signed a stabilisation and association agreement with the EU. The country thus took a substantial step forward on its way towards membership of the EU, but the work is very far from complete. The EU's commitment cannot and should not decrease in the belief that everything will now arrange itself automatically. A whole series of challenges remains. The constitutional reform has not been implemented. The issue of state property in the Brčko district is still unresolved.
There are clearly widely different views, both in Bosnia itself and within the international community, as to when and how the High Representative's office should be closed. I firmly believe that the closure of this office cannot be an objective in itself. Rather, the objective should be that the requirements and conditions imposed on Bosnia by the Council for Peace Implementation should be fulfilled so that it is possible to transform the High Representative's office into the office of the EU's special representative. In this connection, as in connection with the range of other challenges faced by Bosnia, it is very important that the international community should stand united. To believe that the local parties in Bosnia itself will be able to agree on, for example, constitutional reforms, is naïve and, I would say, downright dangerous.
The new constitution needs to lead to a strong and common state if the country is to be able to continue to draw closer to the EU. The political dialogue in Bosnia does not, however, indicate any interest in achieving this. It is just as dangerous to believe that the commitment of the international community can decrease now that Bosnia has made a certain amount of progress and that the international military presence is continually being reduced. On the contrary, it is now that the EU itself is assuming yet more responsibility. Certain measures, such as making it easier for people to travel and study abroad, together with help in developing democracy and implementing the necessary reforms, are just a couple of examples of areas in which the EU can and should become more active.
Our commitment and the way in which we handle the situation in Bosnia over the next few months and years will be decisive, not only for the future and security of Bosnia but also for the future and security of the region as a whole.
The Stabilisation and Association Agreement is the first comprehensive international agreement between Bosnia and Herzegovina and the European Union. The agreement should facilitate and speed up Bosnia and Herzegovina's transition to a fully functional legal state and also to a fully functioning economy. The fulfilment of this agreement will put in place the essential preconditions for Bosnia and Herzegovina's full membership of the EU in future. The speed with which this agreement comes into effect, however, will depend mainly on the common desire and willingness of the citizens of Bosnia and Herzegovina and their political leaders.
The agreement has been signed with Bosnia and Herzegovina as a whole and not with its separate entities. If Bosnia and Herzegovina is to become a member of the European Union one day, it is in the interests of both entities and of all three groups to work together to create a united and properly-functioning state. The combined forces of Bosnians, Serbs and Croats, through their main political parties, should therefore aim to strengthen the administration of the country at all levels. One important part of this process is the question of future institutional arrangements. The international community, including representatives of the EU, can offer a helping hand here. Any institutional arrangements must, however, be the result of a voluntary agreement between the citizens of Bosnia and Herzegovina themselves. In my view, it is also important for the association process to take account of the country's economic performance. Here, too, there is a need for cooperation between both entities in order to create a common internal market for the whole of Bosnia and Herzegovina. It is an inconceivable situation for a country to be applying for membership of the common European market whilst its own market remains fragmented. I would like to end by expressing my appreciation for the report of Doris Pack and by calling on the Member States of the EU to ratify this agreement quickly.
on behalf of the ALDE Group. - (NL) Mr President, Commissioner, Mr President-in-Office of the Council, tomorrow, we will be voting on the resolution on the Stabilisation and Association Agreement between the EU and Bosnia and Herzegovina. While my group endorses the agreement, we do want it to be used to ensure that that country will reform and modernise in a number of crucial areas.
Bosnia is not ready for EU membership, not by a long shot. In terms of form of government and jurisdiction, a great deal needs to be done in Bosnia. Also, more attention should be devoted to tracing and trying war criminals, and the fight against corruption and international crime. More than anything, as has been said a number of times here, what really needs to be tackled is the internal structures, bureaucracy and internal cooperation.
I have to confess that, on my recent visit to Sarajevo, I was absolutely shocked at the lack of responsibility on the part of the politicians in that country. The Commissioner touched upon this earlier, and Mrs Pack devoted much attention to this aspect in her fine report.
One is left with the impression that all the problems besetting that country are caused by the outside world and that therefore, all the solutions should come from the outside world. It is as if the internal ping-pong game that is being played there at different levels and in different dimensions is the fault of the outside world and that we should therefore solve it. This is not how it works, though. It is not only in our interest to get things back on track in Bosnia and for Bosnia to meet us halfway in its European fate, it is also in Bosnia's interest.
What I did find positive, and I should like to make a point of saying this, is the efforts on the part of all kinds of entrepreneurs, companies large and small, who try to get something off the ground economically over there - even though this is being made very hard for them due to a lack of an internal market - NGOs that pull out all the stops and do good, and particularly Europe's contribution in that country: the European troops over there, the High Representative and, not least, the Commission's work there. I think the Commission is doing a fine job there and it makes me proud to be European.
on behalf of the Verts/ALE Group. - (DE) Mr President, first my thanks to the rapporteur for the usual excellent cooperation. This resolution should send a strong signal to our partners in Bosnia and Herzegovina, a clear cross-party 'yes' to the continuing EU integration process, a clear recognition of the progress made, but a clear 'no' to further nationalistic or even separatist trends with which officials defend their position and under which the people suffer.
For many years, serious return programmes have only been agreed on paper. The actual and political will to implement them in practice is rather under-developed. The right to and the possibility of return, reconciliation projects and the prosecution of war crimes at all levels are the basic precondition to the hoped-for peaceful, democratic development of the rule of law in this part of Europe. The deciding basis is the replacement of the Dayton Agreement by a constitution passed by democratically elected members of parliament in Bosnia and Herzegovina, with the involvement of civil society, not hatched between party leaders.
I have a request to make of the Commission: leave the well-trodden path and be as flexible as possible, so that EU funds can be used more efficiently and in a more targeted manner. Allow me to make one more final appeal to the Member States: ratify the Stabilisation and Association Agreement as quickly as possible, in order to prove your reliability.
Mr President, it is our duty to speed up Bosnia and Herzegovina's accession to the European Union. The European Union should feel some guilt and take some of the blame for keeping quiet, taking shameful or inadequate action, or failing to act at all when, in the 1990s, blood was shed in the Balkans, including Bosnia and Herzegovina, and thousands of people lost their lives. That is why today we need to help Bosnia and Herzegovina, and make its march towards the Union easier, knowing at the same time that the road to Brussels is an uphill one that is not economically or nationally straightforward. We should not discourage Sarajevo but, at the same time, we should keep an eye on the authorities there. Let us show the green light to the Bosnian vehicle. Let us hope that Bosnia does not have an accident along the way, and that we as a Union will not have to impose penalty points on it, and let us not prejudge whether the vehicle that reaches Brussels will be the same one that set out. Let us give the peoples living there the right to decide their own future.
on behalf of the GUE/NGL Group. - (NL) Mr President, 16 years after the collapse of Yugoslavia, Bosnia and Herzegovina is still a protectorate with a foreign supervisor and foreign military presence. There is no agreement among the three peoples and their main political parties about the future government structure. Every effort by the European Union to impose a structure of this kind has failed and will do so in future. Serbs, Croats and Bosnians will have to find their own way. Anyone who wishes to keep this pocked-sized Yugoslavia together will need federal or confederal solutions in which all three peoples are equivalent and carry their own responsibility for government and for their areas.
My group supports the association agreement which, in our view, should have been approved much sooner and without the requirement for administrative reform. In the Committee on Foreign Affairs, my group has submitted amendments to look for long-term solutions that are carried by each administrative unit and for protection of the domestic economy. This will ensure a quick withdrawal of the European Union from every domestic area. A majority rejected these solutions and wishes to stay in Bosnia. This means, unfortunately, that my group is unable to endorse the final outcome of the Pack report.
on behalf of the IND/DEM Group. - (NL) Mr President, allow me to start with a general comment. The two Dutch parties that I represent are very much in favour of a European prospect for Bosnia and Herzegovina.
I have two questions for the Council and Commission. Last Saturday, an article appeared in the Dutch press with an alarming headline: 'Bosnia about to explode'. The article was an interview with an insider, a real authority on the Bosnian situation. I would ask the Council and Commission if they agree with this alarm signal that Bosnia is actually about to explode, also on account of the widespread possession of arms in that country.
The second point I wish to make is even more serious, to my mind. I have, for some time, been reading up on the phenomenon of Salafism and Muslim radicalism in Bosnia and Herzegovina, supported by scientific research, including in my own country. I would ask the Council and Commission how they view Bosnia as a refuge and operating base for radical Muslims in the Balkans and in Europe. Experts claim that the European institutions simply disregard this serious problem. Caution is therefore called for. What I would like to know from you is how you view this problem. This is, after all, quite serious: Bosnia is about to join and with these radical Muslims... Internally, externally, also active in EU Member States, including Austria, the Netherlands, Scandinavia - we should not go over this lightly. I would appreciate your reaction to this.
(NL) Mr President, I believe that we should exercise extreme caution and should reconsider whether it is wise to offer Bosnia and Herzegovina the prospect of EU membership. It was pointed out a moment ago that many of the conditions have yet to be met.
Even though it is self-evident, I should like to mention the problem of the growth of Islamic fundamentalism in Bosnia. It is becoming more and more apparent that the Salafist networks are being developed with financial and logistical support from Saudi Arabia. Not only do these networks form a threat to peace in the country itself, they also put the safety of the whole of Europe in the balance.
I would therefore like to endorse the questions raised by Mr Belder. Could the Council and Commission respond to the measures that are being taken to prevent the problem of possible terrorist networks from spreading to the European Union?
(DE) Mr President, Mr President-in-Office of the Council, Commissioner, the conclusion of the Association Agreement is, without doubt, a good thing for both sides - for the European Union and for Bosnia and Herzegovina - but only under certain conditions; namely if it is ratified quickly and, most importantly, if the implementation of reforms - especially of the administration in Bosnia and Herzegovina and of the political decision-making processes - takes hold quickly.
We all know that the Dayton Agreement has, on the one hand, brought peace; on the other hand, however, it has created a very complicated structure with various governments and parliaments and has again taken account of ethnicity. In other words, you have another ten cantons and need about 13 home secretaries to pass an asylum law in this country. The political process would probably take some beating in terms of complexity.
These difficulties became apparent during the reform of the police. It took years to remove the barriers and get to the point of implementing these police reforms as one of the preconditions. For me this means that Bosnia and Herzegovina must develop the will to cooperate over and above the limits which have applied to date and implement reforms themselves at all levels.
Following the police reform, we now have the opportunity in Bosnia and Herzegovina to take real precautions in relation to border protection, to decide on a visa regulation and to coordinate the fight against organised crime and drug and people trafficking better than before.
Security and stability are vital if the citizens are to put their trust in the state of Bosnia and Herzegovina. That is why, for me, Bosnia and Herzegovina need to overcome the internal barriers that still exist. The European Union has shown with the Association Agreement that it was and is prepared to help, but the real progress must come from the country itself.
(DE) Mr President, firstly I should like to offer my hearty thanks to Mrs Doris Pack for her report and, most of all, for her commitment. I should also like to reject the charges made by some Members that Bosnia and Herzegovina are to be seen solely from the point of view of alleged or actual Islamic terrorist networks. That is absolutely unfair and it is also telling that our fellow Member who then asked the Commission what can be done about this has already left the Chamber. That is how seriously this problem is being taken.
Commissar Rehn has also said that 2009 could be a decisive year for the Balkans. Macedonia will hopefully begin to negotiate, Croatia will hopefully close negotiations, Montenegro, Serbia and, possibly, even Albania, will achieve candidate status. Then one asks oneself, what will become of Bosnia and Herzegovina? It would truly be a shame for the many committed people in this country if it were given no opportunity to take a leap forward here.
I would like to underscore what Mrs Pack said: the ability of the country to function must be established. As some honourable members have already said, the country must not be taken hostage by either Mr Dodik or Mr Silajdžić or anyone else. The starting point, including as far as the entities are concerned, must be the status quo, but reforms must be implemented. The preconditions must be created for the country to be able to join the European Union, whereby it goes without saying that only the whole country can join the European Union.
As far as the High Representative is concerned, I can only agree with what has already been said. It is not a question of the country no longer needing someone who effectively sees to the country's preparations for accession, but this duty can probably no longer be performed by the High Representative, who should be replaced by the European Special Representative. This is a task for the European Union, which must perform it with the support of this Parliament - specifically of Doris Pack and others who will continue to dedicate themselves to this country. We shall soon see that this country too has the possibility of joining the European Union.
(SL) The return of refugees is a matter of crucial importance for all the countries of the Western Balkans, so I offer my sincere support to the amendments proposed by the rapporteur and by Anna Ibrisagic regarding the return of refugees to the Posavina region.
This also applies to the return of refugees from all communities to all other areas of Bosnia and Herzegovina.
If our appeals and our efforts are to meet with success, we also require additional measures and, in particular, investment in job creation.
Too many times, refugees and IDPs return temporarily with only one aim: to sell their property and go elsewhere. They leave also because they do not have adequate health protection or pensions and the political conditions are tense in their place of return. They also leave because of the delay in depoliticising and reforming the police and the lack of general security.
Those responsible for war crimes must be removed and barred from working in the police. Hence, the ALDE initiative to declare 11 July an international day of remembrance for the victims of genocide from Srebrenica. The draft text was delivered last week by the President of the Mothers of Enclaves of Srebrenica and the Žepa Association. This is something we really need for their relief.
(DA) Mr President, Commissioner, Mr Jouyet, I see Bosnia's future in Europe. The creation of peace and stability in this country must, and shall, succeed where centuries of its history have combined to achieve this. However, there is a long way to go. Often, a good place to start is, however, with practical improvements and cooperation in connection with solutions to quite general and practical everyday problems such as trade, the structure of the police force, the energy supply and, in particular, allowing the many internally displaced people to have a home again. It is therefore important to invest in young people. They must be given a belief in a future in this country. Good educational opportunities must be ensured, including opportunities for practical and educational placements, both in existing EU Member States and in neighbouring countries. I believe that it is essential that young people in the Western Balkans see themselves as Europeans, because it is in a European context that the solution to the future of the area lies. From the EU's point of view, we must be prepared to encourage this process and reiterate that the perspective from which this must be viewed is membership of the European Union. The Stabilisation and Association Agreement is a tool to be used along the way. However, Bosnia's population and politicians must be active and positive, fellow players if our common hope and vision are to succeed.
(DE) Mr President, I should like to join in the thanks which numerous Members have already quite rightly extended to the rapporteur, Doris Pack. In her, we have someone who is hopefully not wasting her time and effort and who truly is investing a great deal of time and effort in this area. I rejoice with her and with those who have also said that there has been some progress, including in the area of police cooperation. That is important if actual life on the ground is to be able to run along reasonable lines.
Nevertheless, I believe that we must keep pointing out to our counterparts in Bosnia and Herzegovina that they personally and their side still needs to do a great deal, even more than is already being done in numerous areas. Internal cooperation and a willingness to enter into internal cooperation between the ethnic groups is something which we must permanently demand. We do not want everyone trying to go their own way. Involvement in regional cooperation in the Western Balkans is also important.
(FR) Mr President, they all lived in one of the most cosmopolitan cities in Europe, Sarajevo. Sarajevo was, at that time, the symbol of an open Bosnia, populated by Muslims, Serbs and Croats.
Meanwhile, nationalism struck blindly, massacring men and women, and indiscriminately destroying cultural symbols such as the library - the so very rich library - of Sarajevo, a victim of the folly of mankind. That was a very long time ago - 16 years.
If I take the liberty of recalling these tragic events, it is in order to assess the progress made, it is to put into perspective this long road towards the Stabilisation and Association Agreement. Everyone should therefore be delighted with this situation. True, 2 500 Eurofor soldiers remain in that country. True, in a country still guided by the fear of political domination by another community, the result of the municipal elections of 5 October is yet another reflection of the domination of the nationalist parties.
However, this afternoon's gesture reflects, on the part of the European Parliament, a sense of confidence and a future in the easing of tensions, a rediscovered cultural diversity, and a willingness to accept the peoples representing such cultural diversity. It is this message of hope that we must remember today, since let us never forget the words spoken by President Mitterrand in this House: 'nationalism is war'.
(FR) Mr President, ladies and gentlemen, I welcome the signing of this agreement, as it is going to contribute to the political and economic stability, not just of this particular country, but of the Balkans as a whole. Bosnia and Herzegovina has overcome an atrocious interethnic war, while Bulgaria has been cited as an example in the Balkans of the wisdom shown by its civil society, wisdom that has made reconciliation possible. The role of education is not insignificant. It is necessary, therefore, for the Bosnian authorities to focus on the teaching of peace. Moreover, they must promote intercultural and interfaith dialogue, to prevent conflicts between refugees, people who are returning to their own country and the local population.
The unemployment rate must be reduced by means of more importance being attached to training programmes and the brain drain among young people being reversed. Regional cooperation is extremely important when it comes to integrating the State into European structures. Improving the infrastructure must be a priority. I believe that the establishment of a free trade area may be beneficial and may prepare the country with regard to adopting European standards.
(LT) Recently I spent some time in Kosovo and I would like to draw your attention to the parallels between the situation in that country and those in Bosnia and Herzegovina. As we know, the European Union and the majority of Member States recognised Kosovo's independence, but the situation in that country is especially difficult, particularly in the northern part. Parallel structures have emerged there and conditions do not allow the forces of law and order to operate. There is increasing talk of the possible division of Kosovo. I would like to ask both the Minister and the Commissioner: does such a situation in Kosovo not echo the situation in Bosnia and Herzegovina? If we failed to glue together the fractured state model in Bosnia and Herzegovina, what is the European Union prepared to do in such a case?
(DE) Mr President, I should like to take this opportunity to ask Commissioner Rehn another question. Could you please advise us of the state of funding for demilitarisation and disarmament and for ensuring that surplus arms are legally destroyed?
Mr President, dear Mr McMillan-Scott, Commissioner Rehn, ladies and gentlemen, many thanks for this rich and interesting debate. I should like once again to thank Mrs Pack, who has shown herself to be very active, who has a very sound knowledge of the region, who is also very present on the ground, who has listened the most to what the local leaders have to say - we therefore need her cooperation - and who is involved in bringing about a rapprochement with the European Union, but without any concessions being made in terms of values.
Like her, the Council is concerned - as I said before - about the political situation in Bosnia and Herzegovina as it has been described by several speakers. This country - as you emphasised - is at a crossroads and caught up in controversy with regard to relations between the central State and the bodies and with regard to the path that will lead to the European Union, as I said. Its leaders must assume their full responsibilities regarding the country's development and must ensure in this way that the stabilisation of the entire region is consolidated.
For all that, I shall respond to the question put to me, and the answer is that the security situation remains calm. Neither the independence of Kosovo nor the arrest of Mr Karadzic has caused unrest in the country. The deadline for the municipal elections of 5 October having lapsed, the European Union must henceforth apply pressure so that Bosnia and Herzegovina focuses on its European agenda.
Mr Swoboda was entirely correct in his response concerning the superficial comparisons made between terrorist fears and the multiethnic character of Bosnia and Herzegovina. The latter is precisely what makes this country rich and what could be its contribution to the European Union. Looking to the future, we shall be careful to prevent any suggestion that the European Union has abandoned Bosnia and Herzegovina. I should like to reassure Mr Czarnecki on this point: the European Union must give its verdict on the future of the Office of the High Representative, in the knowledge that we desire neither the premature closure without conditions nor the artificial extension of this Office.
On the subject of the future of the EUFOR-Althea military operation, we cannot extend it indefinitely. The Union will have to re-engineer this operation, and the foreign affairs ministers will have to debate it at the Council of 10 November.
To conclude, and to respond to several speakers, I would say that the Bosnia and Herzegovina situation needs to be placed within a regional framework. Our objective is to enable the entire region to progress towards a rapprochement with the European Union. A number of positive developments must be highlighted in this regard.
The fact that Croatia has entered into an active phase of negotiations is a good thing. The fact that, in Serbia, we have for the first time a government that is committed to forming closer links with the European Union and that, with the arrest of Mr Karadzic, has pledged its commitment, is an entirely positive element and one that must be commended.
The Bosnian leaders must take care not to stay on the sidelines of this development, by thinking only of settling scores inherited from past wars. Like Mr McMillan-Scott, I too heard the speech made by François Mitterrand in this House. I, too, remember his words, but it is important in fact to go beyond these conflicts, in the name of the same principles as those that were emphasised by President Mitterrand at the time.
To conclude, the aim of the reforms requested by the European Union is not only to enable this country to form closer links with the European Union but, above all, to ensure that its entire population benefits from the progress that we are trying to encourage. I agree entirely with Mr Maaten. It is clear that we can be proud of being Europeans, proud of what the Commission and the other institutions are doing to help Bosnia and Herzegovina on the only route with any substance, that is to say the route to rapprochement, in line with the values, with the European Union!
Member of the Commission. - Mr President, firstly I would like to thank you for a very substantive and responsible debate on the political situation in Bosnia and Herzegovina. I also want to thank you for your broad and strong support for the conclusion of the Stabilisation and Association Agreement with the country. It is indeed essential for the economic development and political stability of Bosnia and Herzegovina, as well as for its European objectives.
There were two issues in particular which came up in the debate today that I would like to comment further on. The first is the rule of law and its importance in underpinning the whole society and the economy. The rule of law and legal certainty are the cornerstones of the European model. This is, unfortunately, another Achilles heel of Bosnia and Herzegovina today.
Despite some progress which we recognise, organised crime and corruption remain a serious concern in the country and it should address these challenges as a matter of urgency.
Secondly, on constitutional reform, we all know that it is both necessary and delicate. From the Commission side, I can say that we envisage constitutional evolution rather than revolution, which can be done and should be done in respect of the Dayton-Paris Peace Agreement. The Commission does not have a blueprint for a certain kind of constitutional reform in Bosnia and Herzegovina but, at the same time, we are certainly stakeholders as the European Union.
We are all stakeholders in this constitutional reform in the sense that it is absolutely essential that Bosnia and Herzegovina be able to speak with one voice as a future Member State, as a candidate country, with the European Union and in the European Union, and that the country needs to have an effective and functional state structure, institutional structure, which is capable of implementing and enforcing European laws and rules throughout the country. This is what its citizens want and what they deserve.
It is up to the political leaders and citizens of the country to decide what kind of constitution they want, but I can assure you that the Commission is willing to assist a constitutional reform with both legal and constitutional expertise and with financial assistance.
In a nutshell, Bosnia and Herzegovina today needs urgently to overcome the current political stalemate, to move seriously towards the European Union. We cannot do this for them, but we can make the point to the citizens and leaders of the country that we want and expect them to succeed and we support them in this interval. The Commission, and I, will therefore continue to work with the presidency, with Javier Solana, with the European Parliament and all other partners and stakeholders to reinforce our engagement so that next year, 2009, could still, after all, be a year for the Western Balkans, and also a year for Bosnia and Herzegovina to make progress towards the European Union.
rapporteur. - (DE) Mr President, Mr President-in-Office of the Council, Commissioner, I should like to say to our fellow Member, who is no longer here, and perhaps also to Mr Belder, that we should be cautious here: we should not localise the terrorist threat to Bosnia and Herzegovina. One can also go over the top, but this exaggeration only plays into the hands of the extremists and nationalists. I remember that it was precisely this sort of exaggeration that Mr Milosevic took in the same direction as he took everything else. We need to bear that in mind.
The path to the EU requires, among other things, a decisive fight against corruption, against organised crime, for transparency during privatisation and the creation of a common market, including an energy market. Only politicians who really want this and act accordingly deserve the trust of their citizens and the trust of the European Union. We should give the others a red card now and then. That is the only thing they understand there.
I sometimes see with horror that Bosnia and Herzegovina are choosing, at the crossroads described by Commissioner Rehn, to take the path towards isolation. The countries neighbouring Bosnia and Herzegovina - as Hannes Swoboda said - will most probably reach the target more quickly, which is why it is our job to keep helping Bosnia and Herzegovina to find the right path and to then join the European Union once the conditions have been met. The stability of Bosnia and Herzegovina, which lies in the middle of the European Union, is also our stability.
I sometimes wish that the politicians in Bosnia and Herzegovina had as many sleepless nights as I do when they think of their country. Perhaps then they would do a better job.
I have received one motion for a resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 23 October 2008.
Written statements (Rule 142)
I would first of all like to congratulate Mrs Pack for her efforts in carrying out the far from easy task of producing this draft resolution. The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, demonstrates the EU's determination to continue to play an important role in the Balkan region, contributing to the region's political, economic and social stability.
This agreement offers Bosnia and Herzegovina a new prospect for economic development and especially, new opportunities for European integration, providing the region not only with stability but also opening up economic exchanges, marking a major step towards integration in the European market.
in writing. - I welcome the recent signing of the Stabilisation and Association Agreement with Bosnia and Herzegovina. EU enlargement to the Western Balkans is another crucial step in uniting Europe and ensuring that past escalations of violence will not be repeated in the region.
Therefore, I also urge the authorities of Bosnia and Herzegovina to pursue the reforms in a consistent and transparent way to ensure fast integration with the EU.
I note with concern attempts by some regional politicians to destabilise the country, and call upon the EU to demonstrate its political will and commitment towards Bosnia and Herzegovina to prevent any conflicts based on ethnicity or religion.
Considering that obtaining a visa for the EU still poses a great problem for the citizens of Bosnia and Herzegovina, I call upon the Commission to continue with the dialogue and to do its utmost to implement the road maps with the objective of establishing a visa-free regime with Bosnia and Herzegovina as soon as possible. I suggest that the Member States reduce the bureaucratic obstacles to a minimum when applying for a visa and set up a simplified system for granting visas to students and to civil society actors.
When you mention Bosnia, you are actually talking about another page in the history of the long-suffering Balkan peninsula. The war in Bosnia destroyed more than 75% of the country, caused the death of more than 200 000 people and resulted in 1.8 million refugees.
The signing of the Association and Stabilisation Agreement with the EU has taken place 13 years after the end of the war. 'The agreement offers an open door to a prosperous future for the citizens of Bosnia and Herzegovina while, at the same time, it calls on Bosnian politicians to leave the past behind them and move on,' stated Sven Alkalaj, the country's foreign minister, at one time. They certainly have something to move on for. Just think of Sarajevo, the one-time host of the 1984 Winter Olympic Games, the old Mostar Bridge, included on UNESCO's World Heritage List, the Kravica waterfalls, Sutjesk National Park or the mountains of Jahorina and Bjeslanica, where some of the Olympic competitions took place - so many places inviting you to travel to Bosnia and Herzegovina. This is a country, however, which needs, inter alia, to speed up its reform of the state and non-discriminatory access.